DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Response to Amendment
The Amendment filed on 4/13/2022 has been entered. Claims 1-13, and 15-24 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 19,
Line 2 recites “the radial direction”. There is insufficient antecedent basis for the limitation in this claim. Claim 19 depends on claim 1. Claim 1 recites “a radially inward direction”. It is unclear if the radial direction in claim 19 is the same radial direction as in claim 1. Appropriate correction is required. For examination purposes Examiner construes them as different.
Examiner notes claim 20 is similarly rejected by virtue of its dependency on claim 19.
In regard to claim 22,
Line 2 recites “the radial direction”. There is insufficient antecedent basis for the limitation in this claim. Claim 22 depends on claim 11. Claim 11 recites “a radially inward direction”. It is unclear if the radial direction in claim 22 is the same radial direction as in claim 11. Appropriate correction is required. For examination purposes Examiner construes them as different.
Examiner notes claim 23 is similarly rejected by virtue of its dependency on claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunhut (U.S. PG publication 20120116319).
In regard to claim 1,
Grunhut discloses a drug delivery device (figure 1-5, item 1; Examiner notes the device of Grunhut is fully capable of delivering a drug/product and is therefore construed as a drug delivery device; paragraph [0003]) comprising: 
a housing (figure 1-5, item 12) having an opening (see distal end of housing 12b which is open; paragraph [0032]); 
[AltContent: arrow][AltContent: textbox (Distal direction)][AltContent: textbox (Body portion)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    603
    280
    media_image1.png
    Greyscale

a drug storage container (figure 1-5, item 2 and 6; paragraph [0030] and [0003]; Examiner notes the container is construed as a drug storage container as it is capable of storing a drug/product due to its structure) including a body portion (see figure 1 above) having a proximal end (figure 1, item 2a) and a distal end (figure 1, item 2b) and a delivery member (figure 1, item 6) positioned at the distal end of the body portion (see figure 1; paragraph [0030]), the delivery member having an insertion end (figure 1, item 6a) configured to extend at least partially through the opening during drug delivery (see figure 4; paragraph [0038]); 
a plunger (figure 1, item 21) moveable in a distal direction with respect to the drug storage container (see position of item 21 in figure 1 compared to figure 5; paragraph [0058]) to expel a drug from the drug storage container through the delivery member (paragraph [0058] and [0003]; Examiner notes “moveable in a distal direction with respect to the drug storage container to expel a drug from the drug storage container through the delivery member” is an intended use limitation and the plunger is fully capable of moving in a distal direction with respect to the drug storage container to expel a drug/product from the drug storage container through the delivery member as supported by paragraph [0058]); 
a drive (figure 1, item 34) positioned at least partially within the housing (see position of item 34 relative to item 12 in figure 1 in which the drive is at least partially within the housing) and storing energy for moving the plunger in the distal direction (paragraph [0056]); 
a guard (figure 1, item 8) positioned adjacent to the opening (see position of item 8 relative to item 12b) and movable relative to the housing between an extended position (see position of item 8 shown in figure 1) and a retracted position (see position of item 8 in figure 2-5; paragraph [0051]-[0052]); 
a guard biasing member (figure 1, item 33) configured to urge the guard in the distal direction (paragraph [0059]), wherein at least a portion of the guard biasing member is distal to the proximal end of the body portion of the drug storage container (see position of item 33 which is distal to item 2a as shown in figure 1); and 
[AltContent: arrow][AltContent: textbox (Radially outward direction i.e. direction radially outward away from a center of the device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Radially inward direction i.e. direction radially inward toward a center of the device)][AltContent: textbox (Portion of the guard that is distal to the protrusion.)][AltContent: ]
    PNG
    media_image2.png
    752
    389
    media_image2.png
    Greyscale

an arrangement (figure 1, item 13, 25, 9, 10b) configured to resist relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction (paragraph [0052]; Examiner notes the arrangement resists relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction since when item 10b contacts item 13 the arrangement resists relative movement between the guard and the housing due to item 10b being blocked from moving proximally until item 13 disengages from item 25 by a certain threshold of resistance being exceeded by a force applied to the guard in a proximal direction), wherein the arrangement includes a first member (figure 1, item 13) positioned within the housing (see figure 1 where item 13 is positioned within item 12) and a second member (figure 1, item 10b and 9) coupled with the guard (paragraph [0031]) to move jointly with the guard when the guard moves between the extended position and the retracted position (paragraph [0052]), the first member being configured to rotate (Examiner notes the term rotate is being used by Applicant to describe deflection or rotation relative to a point as supported by paragraph [0040] of the instant invention. Examiner notes Applicant’s disclosure is completely silent to the term rotation. Applicant is using the term rotate to describe the deflection for example of item 254f shown between figure 7A and figure 7B of the instant invention and therefore the deflection that is described in paragraph [0052] of Grunhut is construed as anticipating Applicant’s claimed rotation since the deflection in Grunhut is the same motion as the claimed rotation in the instant invention) as a result of the force applied to the guard in the proximal direction (paragraph [0052]), the second member (figure 1, item 10b and 9) comprising a protrusion (figure 1, item 10b) protruding at least partially in a radially inward direction with respect to at least a portion of the guard (see figure 1) that is distal to the protrusion (see figure 1 above; Examiner notes the protrusion protrudes at least partially in a radially inward direction inward toward a center of the device with respect to at least a portion of the guard that is distal to the protrusion as shown in figure 1 above).
In regard to claim 2,
Grunhut discloses the drug delivery device of claim 1, wherein at least one of the first member and the second member is configured to move if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position (paragraph [0052]; Examiner notes “wherein at least one of the first member and the second member is configured to move if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position” is an intended use limitation and at least one of the first member and the second member is fully capable of moving if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position as supported by paragraph [0052]).
In regard to claim 3,
Grunhut discloses the drug delivery device of claim 2, wherein the first member (item 13) is configured to rotate (see note about claim interpretation in regard to the term “rotate” in claim 1) when the first member and the second member slide against one another (paragraph [0052]).
In regard to claim 4,
Grunhut discloses the drug delivery device of claim 3, wherein the first member (item 13) is configured to rotate (see note about claim interpretation in regard to the term “rotate” in claim 1) with respect to a portion of the housing when the first member and the second member slide against one another (paragraph [0052]; Examiner notes item 13 rotates with respect to the wall of the housing 12 when the first member and the second member slide against one another).
In regard to claim 5,
Grunhut discloses the drug delivery device of claim 1, wherein one of the first member and the second member comprises a cam (second member item 10b and 9 is construed as the cam; Examiner notes item 10b and 9 structurally and functionally meets the limitation of the cam as claimed) and the other one of the first member and the second member comprises a cam follower (first member item 13 is construed as the cam follower; Examiner notes item 13 structurally and functionally meets the limitation of the cam follower as claimed).
In regard to claim 6,
Grunhut discloses the drug delivery device of claim 5, wherein the first member comprises the cam follower (first member item 13 is construed as the cam follower; Examiner notes item 13 structurally and functionally meets the limitation of the cam follower as claimed) and the second member comprises the cam (second member item 10b and 9 is construed as the cam; Examiner notes item 10b and 9 structurally and functionally meets the limitation of the cam as claimed).
In regard to claim 7,
Grunhut discloses the drug delivery device of claim 1, wherein the threshold of resistance is a selected threshold of resistance (Examiner notes the threshold of resistance is construed as a selected threshold of resistance since item 13 and 25 are selected/utilized so that a certain quantity of energy is required before item 13 can deflect; paragraph [0051]).
In regard to claim 8,
Grunhut discloses the drug delivery device of claim 7, wherein the selected threshold of resistance depends on at least one of: a geometric shape of the arrangement, a dimension of the arrangement, and a modulus of elasticity of the arrangement (Examiner notes the threshold of resistance depends at least on geometric shape since item 13 is engaged with distal face 25b as shown in figure 1; paragraph [0048]).
In regard to claim 9,
Grunhut discloses the drug delivery device of claim 1, wherein the second member (figure 1, item 10b and 9) is integrally formed with the guard (see figure 1 and paragraph [0031]).
In regard to claim 10,
Grunhut discloses the drug delivery device of claim 1, wherein the insertion end (item 6a) of the delivery member is surrounded by the guard in the extended position (see figure 1) and the insertion end of the delivery member being at least partially exposed when the guard is in the retracted position (see figure 4).
In regard to claim 17,
[AltContent: connector][AltContent: textbox (Axis)][AltContent: connector]
    PNG
    media_image1.png
    603
    280
    media_image1.png
    Greyscale

Grunhut discloses the drug delivery device of claim 1, wherein the proximal end of the drug storage container (item 2a) and the distal end of the drug storage container (item 2b) are arranged at respective positions along an axis (see figure 1 above), and wherein the first member is configured to move at least partially in a direction that is not parallel to the axis as a result of the force applied to the guard in the proximal direction (paragraph [0052]; Examiner notes during deflection of item 13, item 13 moves at least partially in a direction that is not parallel to the axis as a result of the force applied to the guard in the proximal direction).
In regard to claim 19,
Grunhut discloses the drug delivery device of claim 1, wherein at least a portion of the protrusion (figure 1, item 10B) is offset in the radial direction with respect to any portion of the guard that is proximal to the protrusion (see figure 1; Examiner notes no portion of the guard is proximal to the protrusion).
In regard to claim 20,
Grunhut discloses the drug delivery device of claim 19, wherein the at least a portion of the protrusion comprises a surface facing at least partially in the proximal direction (see figure 1 wherein part of item 10B faces the proximal direction) and configured to slidably engage the first member (Examiner notes the surface that extends at least partially in the proximal direction is configured to slidably engage the first member as shown in figure 1).
[AltContent: connector][AltContent: connector]In regard to claim 21,
[AltContent: arrow][AltContent: textbox (Enlarged view of figure 2)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 1)][AltContent: textbox (Longitudinal axis)][AltContent: textbox (Longitudinal axis)]
    PNG
    media_image3.png
    304
    276
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    227
    272
    media_image4.png
    Greyscale



Grunhut discloses the drug delivery device of claim 1, wherein a radial distance between the first member and a longitudinal axis (see enlarged view of figure 1 and 2 above; See arrow that shows the radial distance measured from a reference point of the first member) of the drug delivery device is substantially the same when the guard is in the extended position (position shown in the enlarged view of figure 1 above) and when the guard is in the retracted position (position shown in the enlarged view of figure 2 above; Examiner notes the term substantially as defined by Oxford English Dictionary means “for the most part; essentially”. As shown above it is Examiner’s position that from the reference point identified by the point at which the arrow extends from, a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15-16, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grunhut (U.S. PG publication 20120116319) further in view of Hommann (U.S. PG publication 20100191217).
In regard to claim 11,
Grunhut discloses a method of delivering a product to a user (paragraph [0001]), the method comprising: 
[AltContent: arrow][AltContent: textbox (Radially outward direction i.e. direction radially outward away from a center of the device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Radially inward direction i.e. direction radially inward toward a center of the device)][AltContent: textbox (Portion of the guard that is distal to the protrusion.)][AltContent: ]
    PNG
    media_image2.png
    752
    389
    media_image2.png
    Greyscale

providing a drug delivery device (figure 1-5, item 1; Examiner notes the device of Grunhut is fully capable of delivering a drug/product and is therefore construed as a drug delivery device; paragraph [0003]) comprising a housing (figure 1-5, item 12), a drug storage container (figure 1-5, item 2 and 6; paragraph [0030] and [0003]; Examiner notes the container is construed as a drug storage container as it is capable of storing a drug/product due to its structure) having, a delivery member (figure 1, item 6), a plunger (figure 1, item 21) moveable in a distal direction with respect to the drug storage container (see position of item 21 in figure 1 compared to figure 5; paragraph [0058]) to expel a drug from the drug storage container through the delivery member (paragraph [0058] and [0003]; Examiner notes the plunger is fully capable of moving in a distal direction with respect to the drug storage container to expel a drug/product from the drug storage container through the delivery member as supported by paragraph [0058]), a drive (figure 1, item 34) positioned at least partially within the housing (see position of item 34 relative to item 12 in figure 1 in which the drive is at least partially within the housing) and storing energy for moving the plunger in the distal direction (paragraph [0056]), a guard (figure 1, item 8) coupled with the housing (see figure 1 wherein item 8 is coupled with the housing through its function with item 13; paragraph [0048]), a guard biasing member (figure 1, item 33) positioned at least partially distal to a proximal end (item 2a) of the drug storage container (see position of item 33 which is distal to item 2a as shown in figure 1), and an arrangement (figure 1, item 13, 25, 9 and 10b) configured to resist relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction (paragraph [0052]; Examiner notes the arrangement resists relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction since when item 10b contacts item 13 the arrangement resists relative movement between the guard and the housing due to item 10b being blocked from moving proximally until item 13 disengages from item 25 by a certain threshold of resistance being exceeded by a force applied to the guard in a proximal direction), the arrangement including a first member (figure 1, item 13) positioned within the housing  (see figure 1 where item 13 is positioned within item 12) and a second member (figure 1, item 9 and 10b) coupled with the guard (paragraph [0031]) to move jointly with the guard when the guard moves between an extended position (see position of item 8 shown in figure 1) and a retracted position (see position of item 8 in figure 2-5; paragraph [0051]-[0052]), the second member (figure 1, item 10b and 9) comprising a protrusion (figure 1, item 10B) protruding at least partially in a radially inward direction with rest to at least a portion of the guard (see figure 1) that is distal to the protrusion (see figure 1 above; Examiner notes the protrusion protrudes at least partially in a radially inward direction inward toward a center of the device with respect to at least a portion of the guard that is distal to the protrusion as shown in figure 1 above); 
positioning the guard in contact with a user at an injection site (figure 2, item 4; see figure 2); and 
applying the force to the to the guard in the proximal direction sufficient to exceed the threshold of resistance and permit relative movement between the guard and the housing (paragraph [0052]; Examiner notes due to the force applied to the guard, item 10b pushes on item 13 which as a result disengages with item 25 and thus the guard is able to move once item 13 disengages with item 25), wherein the first member rotates (Examiner notes the term rotate is being used by Applicant to describe deflection or rotation relative to a point as supported by paragraph [0040] of the instant invention. Examiner notes Applicant’s disclosure is completely silent to the term rotation. Applicant is using the term rotate to describe the deflection for example of item 254f shown between figure 7A and figure 7B of the instant invention and therefore the deflection that is described in paragraph [0052] of Grunhut is construed as anticipating Applicant’s claimed rotation since the deflection in Grunhut is the same motion as the claimed rotation in the instant invention) as a result of the force being applied to the guard in the proximal direction (paragraph [0052]).
Although Grunhut discloses that some illnesses necessitate regular injections of drugs or products, for instance on a daily basis and that self-injectors can be used to perform the injections (see paragraph [0003]), Grunhut is silent that the product is specifically a drug and therefore is silent as to a method of delivering a drug to a user.
Hommann teaches a method of delivering a drug to a user (paragraph [0002] and [0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the product of Grunhut with a drug, as taught by Hommann, for the purpose of providing a desired therapeutic benefit suitable for managing diseases (paragraph [0002] of Hommann). 
In regard to claim 12,
Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein at least one of the first member and the second member moves if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position (paragraph [0052] of Grunhut; Examiner notes the retracted position is the position shown in figure 2-5 of Grunhut).
In regard to claim 13,
Grunhut in view of Hommann teaches the method of claim 12. Grunhut as modified by Hommann teaches wherein the first member (item 13 of Grunhut) rotates (see note about claim interpretation in regard to the term “rotate” in claim 11) when the first member and the second member slide against one another (paragraph [0052] of Grunhut).
In regard to claim 15,
Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein one of the first member and the second member comprises a cam (second member item 10b and 9 of Grunhut is construed as the cam; Examiner notes item 10b and 9 structurally and functionally meets the limitation of the cam as claimed) and the other one of the first member and the second member comprises a cam follower (first member item 13 of Grunhut is construed as the cam follower; Examiner notes item 13 structurally and functionally meets the limitation of the cam follower as claimed).
In regard to claim 16,
Grunhut in view of Hommann teaches the method of claim 15. Grunhut as modified by Hommann teaches wherein the first member comprises the cam follower (first member item 13 of Grunhut is construed as the cam follower; Examiner notes item 13 structurally and functionally meets the limitation of the cam follower as claimed) and the second member comprises the cam (second member item 10b and 9 of Grunhut is construed as the cam; Examiner notes item 10b and 9 structurally and functionally meets the limitation of the cam as claimed).
In regard to claim 18,
[AltContent: connector][AltContent: textbox (Axis)][AltContent: connector]
    PNG
    media_image1.png
    603
    280
    media_image1.png
    Greyscale

Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein the proximal end of the drug storage container (item 2a of Grunhut) and a distal end of the drug storage container (item 2b of Grunhut) are arranged at respective positions along an axis (see figure 1 above of Grunhut), and wherein the first member is configured to move at least partially in a direction that is not parallel to the axis a result of the force applied to the guard in the proximal direction (paragraph [0052] of Grunhut; Examiner notes during deflection of item 13 of Grunhut, item 13 moves at least partially in a direction that is not parallel to the axis as a result of the force applied to the guard in the proximal direction).
In regard to claim 22,
Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein at least a portion of the protrusion (figure 1, item 10B of Grunhut) is offset in the radial direction with respect to any portion of the guard that is proximal to the protrusion (see figure 1; Examiner notes no portion of the guard is proximal to the protrusion).
In regard to claim 23,
Grunhut in view of Hommann teaches the method of claim 22. Grunhut as modified by Hommann teaches wherein the at least a portion of the protrusion comprises a surface facing at least partially in the proximal direction (see figure 1 of Grunhut: wherein part of item 10B faces the proximal direction) and configured to slidably engage the first member (Examiner notes the surface that extends at least partially in the proximal direction is configured to slidably engage the first member as shown in figure 1).
In regard to claim 24,

    PNG
    media_image5.png
    411
    632
    media_image5.png
    Greyscale

Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein a radial distance between the first member (see enlarged view of figure 1 and 2 above of Grunhut; See arrow that shows the radial distance measured from a reference point of the first member) and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position (position shown in the enlarged view of figure 1 above of Grunhut) and when the guard is in the retracted position (position shown in the enlarged view of figure 2 above of Grunhut; Examiner notes the term substantially as defined by Oxford English Dictionary means “for the most part; essentially”. As shown above it is Examiner’s position that from the reference point identified by the point at which the arrow extends from, a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position).
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant argues on page 8 in regard to claim 1 that the radial rim 9 extends in a radially outward direction with respect to the portion of the safety shield 8 that is distal to the radial rim 9. Examiner notes claim 1 does not further define what structure the protrusion extends in the “radially inward direction” towards. As shown below the protrusion extends in the radially inward direction toward a center of the device with respect to at least a portion of the guard that is distal to the protrusion. 
 
    PNG
    media_image6.png
    767
    565
    media_image6.png
    Greyscale

	Examiner suggests further defining the location of the protrusion/the protrusion as the current claim language is very broad and figure 6 of the instant application for example depicts an arrangement that has differences (i.e. placement of protrusion, shape of protrusion) from the prior art of record. These differences are not reflected in the claim language. 
Applicant argues on page 9 in regard to claim 11, similar to the arguments of claim 1, that the radial rim 9 extends in a radially outward direction with respect to the portion of the safety shield 8 that is distal to the radial rim 9. See response above to the arguments to claim 1. 
Applicant argues the dependent claims are allowable by virtue of their dependency. See response to arguments above in regard to independent claim 11 and 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783